DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/15/22 has been entered.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 30, 31, 32 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.


Claim 30 recites the limitation “the insulation structure having a bottommost surface co- planar with the bottommost surface of the first spacer and co-planar with the bottommost surface of the second spacer” in lines 13-15.  However, “the second spacer” lacks antecedent basis.  Thus, it is not clear as to the layer the applicant is referring to as containing " the second spacer”.  

Claim 31 recites the limitation “the insulation structure having a bottommost surface co-planar with the bottommost surface of the first spacer and co-planar with the bottommost surface of the second spacer” in lines 15-17.  However, “the second spacer” lacks antecedent basis.  Thus, it is not clear as to the layer the applicant is referring to as containing " the second spacer”.  

Claim 32 recites the limitation “the insulation structure having a bottommost surface co-planar with the bottommost surface of the first spacer and co-planar with the bottommost surface of the second spacer” in lines 11-13.  However, “the second spacer” lacks antecedent basis.  Thus, it is not clear as to the layer the applicant is referring to as containing " the second spacer”.  



Allowable Subject Matter
Claims 1-11, 21-29 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-11 are allowed because all prior arts on record either singularly or in combination fail to anticipate or render obvious an integrated circuit comprising:
the first spacer having an uppermost surface and a bottommost surface; the second spacer having an uppermost surface and a bottommost surface; and the insulation structure having a bottommost surface co-planar with the bottommost surface of the first spacer and co- planar with the bottommost surface of the second spacer, in combination with the rest of claim limitations as claimed and defined by the Applicant.  In the reference of record Bi (USPATENT: 10043900) discloses in Fig 22 an integrated circuit comprising:
a first fin(left/right 131) comprising semiconductor material(Si)[col6, lines 20-30] and having an upper portion(please see portion of fin not in contact with spacer) and a lower portion(please see portion of fin in contact with opposing sidewalls of the spacer);
a first spacer(left/middle 220) adjacent and in contact with opposing sidewalls of the lower portion(please see portion of fin in contact with opposing sidewalls of the spacer) of the first fin(left/right 131) but not the upper portion(please see portion of fin not in contact with spacer) of the first fin(left/right 131), the first spacer(left/middle 220) having an uppermost surface;
a second fin(left/right 132) comprising semiconductor material(Si)[col6, lines 20-30] and having an upper portion(please see portion of fin not in contact with spacer) and a lower portion(please see portion of fin in contact with opposing sidewalls of the spacer);
a second spacer(middle/right 220) adjacent and in contact with opposing sidewalls of the lower portion(please see portion of fin in contact with opposing sidewalls of the spacer) of the second fin(left/right 132) but not the upper portion(please see portion of fin not in contact with spacer) of the second fin(left/right 132), the second spacer(middle/right 220) having an uppermost surface; and
an insulation structure(258/260) between the first spacer(left/middle 220) and the second spacer(middle/right 220), the insulation structure(258/260) being distinct from the first and second spacer(middle/right 220)s, and the insulation structure(258/260) having an uppermost surface above the uppermost surface of the first spacer(left/middle 220) and above the uppermost surface of the second spacer(middle/right 220) but does not disclose the relationship of the first spacer having an uppermost surface and a bottommost surface; the second spacer having an uppermost surface and a bottommost surface; and the insulation structure having a bottommost surface co-planar with the bottommost surface of the first spacer and co- planar with the bottommost surface of the second spacer.  Therefore, it would not be obvious to make the integrated circuit as claimed.


Claims 21-25 are allowed because all prior arts on record either singularly or in combination fail to anticipate or render obvious an integrated circuit comprising: the spacer having a bottommost surface; and the second dielectric material having a bottommost surface co-planar with the bottommost surface of the spacer, in combination with the rest of claim limitations as claimed and defined by the Applicant. In the reference of record Bi (USPATENT: 10043900) discloses in Fig 22 an integrated circuit comprising:
a fin(left/right 131/132) comprising semiconductor material(Si)[col6, lines 20-30] and having a channel portion(please see portion of fin not in contact with spacer) and a sub- channel portion(please see portion of fin not in contact with spacer);
a gate structure(230/240, wherein 240 can form a conductive gate)[col 14, lines 20-35] over and in direct contact with the channel portion(please see portion of fin not in contact with spacer), the gate structure(230/240, wherein 240 can form a conductive gate)[col 14, lines 20-35] including at least one gate dielectric material(230) and at least one gate electrode(240/250) material(wherein 240 can form a conductive gate)[col 14, lines 20-35];
a source region(163/166) adjacent one side of the gate structure(230/240, wherein 240 can form a conductive gate)[col 14, lines 20-35];
a drain region(163/166) adjacent an opposite side (from the top down view) of the gate structure(230/240, wherein 240 can form a conductive gate)[col 14, lines 20-35];
a source contact(left/right/middle 270) structure over and in direct contact with the source region(163/166);
a drain contact(left/right/middle 270) structure over and in direct contact with the drain region(163/166);
a gate contact(250) structure over and in direct contact with the gate structure(230/240, wherein 240 can form a conductive gate)[col 14, lines 20-35];
a spacer(left/right 220) adjacent and in contact with opposing sidewalls of the sub-channel portion(please see portion of fin in contact with opposing sidewalls of the spacer) of the fin(left/right 131/132) but not the channel portion(please see portion of fin not in contact with spacer) of the fin(left/right 131/132);
a first dielectric material(260) adjacent the fin(left/right 131/132) and between (from the top-down view) the spacer(left/right 220) and the gate structure(230/240, wherein 240 can form a conductive gate)[col 14, lines 20-35], the first dielectric material(260) having a first dielectric constant (high-k metal oxide)[col 16, lines 1-30]; and
a second dielectric material(258) in direct contact with the spacer(left/right 220) and the first dielectric material(260) and further in direct contact with the source region(163/166), the drain region(163/166), and the gate structure(230/240, wherein 240 can form a conductive gate)[col 14, lines 20-35], the second dielectric material(258) having a second dielectric constant (silicon oxide (SiO))[col 16, lines 1-30] that is lower than the first dielectric constant (SiO has a lower dielectric constant than a high-k metal oxide); wherein each of the spacer(left/right 220) comprises a material that is different (silicon boro carbonitride (SiBCN))[col 13, lines 1-15] from the first and second dielectric materials but does not disclose the relationship of the spacer having a bottommost surface; and the second dielectric material having a bottommost surface co-planar with the bottommost surface of the spacer.  Therefore, it would not be obvious to make the integrated circuit as claimed.

Claims 26-29 are allowed because all prior arts on record either singularly or in combination fail to anticipate or render obvious an integrated circuit comprising:
the first spacer having a bottommost surface; the second spacer having a bottommost surface; and the insulator fill material having a bottommost surface co-planar with the bottommost surface of the first spacer and co-planar with the bottommost surface of the second spacer, in combination with the rest of claim limitations as claimed and defined by the Applicant.  In the reference of record Bi (USPATENT: 10043900) discloses in Fig 22 an integrated circuit comprising:
a first fin(left/right 131) comprising semiconductor material(Si)[col6, lines 20-30] and having an upper portion(please see portion of fin not in contact with spacer) and a lower portion(please see portion of fin in contact with opposing sidewalls of the spacer);
a first gate structure(230/240/250) adjacent and in contact with opposing sidewalls of the upper portion(please see portion of fin not in contact with spacer) of the first fin(left/right 131), the first gate structure(230/240/250) including a gate dielectric layer(230) and a gate electrode(240/250);
a first spacer(left/middle 220) adjacent and in contact with opposing sidewalls of the lower portion(please see portion of fin in contact with opposing sidewalls of the spacer) of the first fin(left/right 131) but not the upper portion(please see portion of fin not in contact with spacer) of the first fin(left/right 131);
a second fin(left/right 132) comprising semiconductor material(Si)[col6, lines 20-30] and having an upper portion(please see portion of fin not in contact with spacer) and a lower portion(please see portion of fin in contact with opposing sidewalls of the spacer);
a second gate structure(230/240/250) adjacent and in contact with opposing sidewalls of the upper portion(please see portion of fin not in contact with spacer) of the second fin(left/right 132), the second gate structure(230/240/250) including a gate dielectric layer(230) and a gate electrode(240/250);
a second spacer(middle/right 220) adjacent and in contact with opposing sidewalls of the lower portion(please see portion of fin in contact with opposing sidewalls of the spacer) of the second fin(left/right 132) but not the upper portion(please see portion of fin not in contact with spacer) of the second fin(left/right 132); and
insulator fill material(258) between the first spacer(left/middle 220) and the second spacer(middle/right 220), the insulator fill material(258) being distinct from the first and second spacer(middle/right 220)s but does not disclose the relationship of the first spacer having a bottommost surface; the second spacer having a bottommost surface; and the insulator fill material having a bottommost surface co-planar with the bottommost surface of the first spacer and co-planar with the bottommost surface of the second spacer.  Therefore, it would not be obvious to make the integrated circuit as claimed.


Response to Arguments
Upon further review the primary has determined the 102 rejections for claims 30, 31, 32 from the previous office action have been overcome.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA D VALENZUELA whose telephone number is (571)272-9242. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICIA D VALENZUELA/Primary Examiner, Art Unit 2819